Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted November 16, 2021, wherein claims 1-3, 7, 8, and 12 are amended, claims 5, 6, 23-27, 29-32, 34, and 36 are canceled, and new claims 37-47 are introduced.  This application is a national stage application of PCT/SU2018/029965, filed April 27, 2018, which claims benefit of provisional applications 62/542540, filed August 8, 2017, and 62/491038, filed April 27, 2017.
Claims 1-3, 7, 8, 12, and 37-47 are pending in this application.
Claims 1-3, 7, 8, 12, and 37-47 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment, submitted November 16, 2021, with respect to the rejection of claims 1-3, 5-7, and 12 under 35 USC 112(b) for including the indefinite phrases “derivatives thereof” and “catalytically active variants thereof,” have been fully considered ad found to be persuasive to remove the rejection as the claims have bene amended to remove the indefinite phrases.  Therefore the rejections are withdrawn.

Applicant’s amendment, submitted November 16, 2021, with respect to the rejection of claims 1, 5-8, and 12 under 35 USC 103 for being obvious over Juge et al. in view of Gut et al. in view of Chen et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to only encompass methods of making 2,3-dehydro sialic acids.  Therefore the rejection is withdrawn.

	Independent claim 1 and its dependent claims 2, 3, 7, 8, 12, and 37-39 are directed to a chemoenzymatic method for preparing a 2-deoxy-2,3-dehydro-sialic acid comprising reacting a sialic acid donor, an acceptor, and a sialyltransferase to make a sialoside, and then reacting the sialoside with a Streptococcus pneumoniae sialidase to produce the aforementioned product.  Dependent claim 2 further defines the structure of the product.  Dependent claim 8 and 37-39 further define the structure of the sialoside intermediate and acceptor, and dependent claims 3 and 12 define the sequences of the enzymes used.
	The prior art does not disclose a process of making a 2-deoxy-2,3-dehydro-sialic acid comprising these specific enzymatic reactions.  While Owen et al. (Reference of record in PTO-1449) discloses that S. pneumoniae NanC can form products having the claimed dehydro structure, this disclosure differs from the prior art in that it does not disclose a multi-step process wherein a sialoside is synthesized and then reacted to produce the specific product.  Furthermore the fact that a particular enzyme has been observed to catalyze a reaction does not provide one of ordinary skill in the art with a reasonable expectation of success in using the enzyme in a chemoenzymatic synthesis as not all enzymes are suitable to be adapted to such a use.
	Independent claim 40 and dependent claims 41-47 are directed to a method wherein a lactoside comprising a specific protected amine is reacted with a sialic acid donor and a sialyltransferase to produce a sialoside, and the sialoside is then reacted with a S. pneumoniae sialidase to form a 2,7-anhydro sialic acid.  The prior art does not disclose such a reaction.  Juge et al. WO2017/134466 (of record in previous action) discloses using a S. pneumoniae sialidase to produce a 2,7-anhydro sialic acid 
Accordingly, Applicant’s amendment submitted November 16, 2021, is sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        12/7/2021